Peters, J.
Appeal from a judgment of the County Court of Greene County (Pulver, Jr., J.), rendered August 9, 2005, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fourth degree.
Having pleaded guilty to attempted criminal possession of a controlled substance in the fourth degree, defendant was sentenced as a second felony offender to 21h years in prison and one year of postrelease supervision. The sole argument raised by defendant on this appeal is that the predicate felony statement filed by the People was defective inasmuch as it did not indicate that his prior felony conviction was a violent felony. Defendant’s failure to raise this issue before County Court, however, has rendered the matter unpreserved for our review (see People v Collier, 35 AD3d 1037, 1038 [2006]; People v Ochs, 16 AD3d 971, 971 [2005]). In any event, although the statement did not satisfy the technical requirements of CPL 400.21 (2), County Court read the statement to defendant and he freely admitted that he was validly convicted of the prior felony described therein. Having received adequate notice and an opportunity to be heard with respect to the prior conviction, the statutory requirements were substantially complied with (see People v Collier, supra at 1038; People v Ochs, supra at 972).
Mercure, J.E, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.